05/04/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0114                           Case Number: DA 22-0114




 TAMARA BARNHART,

        Petitioner / Appellee                     GRANT OF EXTENSION

 vs.

 MONTANA STATE FUND,

        Respondent / Appellant.


       Appellant, Montana State Fund, has moved the Court, pursuant to Montana

Rules of Appellate Procedure 26(1), for an extension of time to file its Opening

Brief, currently due on May 9, 2022. Good cause appearing therefore,

       IT IS HEREBY ORDERED that Appellant Montana State Fund has up to and

including June 9, 2022, in which to file its Opening Brief.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                          May 4 2022